Title: To John Adams from Edward Bridgen, 15 November 1782
From: Bridgen, Edward
To: Adams, John


London Novr 15 1782

The last post I had the honour to forward to your Excellency a letter from our very distressed Friend who desires I would inform you that he hopes to be able to attend his Duty soon and to set out for that purpose next week.
His health was somewhat better for Bath but the loss of his son has been a most severe stroke indeed and I fear much that his proposed Journey to Paris will not assist in his recovery: as to his spirits they are, this day, more Calm and I am in hopes that his entering on buisness again, may help to divert his thoughts, but if much hurry he must enter upon, on his arrival, I am certain it will greatly hurt him. This Sir I take the liberty to hint, not from Mr L, I assure you, but from my observations while in the Tower & since his Liberation, which you Sir and the rest of the Gentlemen employ’d I fear that ye will be witnesses to.

I flatter my self that your Excellency will pardon this freedom in behalf of my Worthy distressed friend and do me the honour to present me Affectionately to the Good Dr F: and respectfully to Mr Jay & believe me to be Sir with great regard & esteem / Yr: Excellency’s / most Obedt: Hum: Servt:
Edwd: Bridgen

Since writing the above I am just informed that Mr L: has receiv’d a Large packett but I know nothing more—than that it contained little more than the American news papers with the particulrs of the unfortunate event.
